Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, 10-14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutter (US 2012/0219380) in view of Asahara et al. (US 2014/0234050). 
As to claims 1, 3-5, 11-14 and 18, Hutter discloses a method of sealing a repair joint having a workpiece 14 joined by a fastener comprising; selecting a preformed sealant body (combination of 34 and 30) based on the head height and/or diameter of the fastener 12, 48 (34 must be large enough to encompass fastener must seal outer cap and substrate, para 5-10, 32); wherein the preformed functional body is selected from a kit containing a plurality of preformed functional bodies, wherein the preformed functional body is partially cured prior to application to the repair joint interface (34 is hardened plastic and thus cured, para 8) wherein the plurality of preformed functional bodies are configured for different joint characteristics (para 8-10, 22-24, 28, 32) and applying the preformed sealant body with a compressive force 50 determined by the at least one joint characteristic to cover the fastener and at least a portion the workpiece, the compressive force being applied by an applicator 20, (figs 1-8, para 5-11, 21-32), wherein the compressive force is applied such that the preformed functional body deforms (30 deforms as compressive force is applied, see figs 5-7, para 26-28 and conforms to the fastener (30, 34 conformed to fastener as shown in figs 6-7). 
Hutter is expressly silent as to the repair joint have a second workpiece.  
Asahara discloses a joint comprising two workpieces 22, 21 joined by a fastener 24 wherein the second workpiece adds reinforcement and/or functionality to the structure (fig 1A, para 34).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hutter such that the repair joint 

As to claim 10, the preformed functional body defines a dimple and is located relative to the fastener by the dimple (fig 1, 4, 5).
As to claim 21, Hutter discloses direct contact between ribs 42 of 34 and portion 48 of the fastener (fig 5, para 27). 

Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter and Asahara, as applied to claims 1 and 13 above, and further in view of Mori (US 2011/0172325). 
Hutter and Asahara disclose two workpieces and the repair joint as detailed above, but do not disclose preparing the joint by applying a dehumidifier coating.  Mori discloses preparing a surface with a dehumidifier coating to reduce fouling (para 101).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hutter and Asahara such that the repair joint is prepared by applying a dehumidifier coating to the fastener and at least a portion of one of the workpieces as taught by the Mori above as such reduces fouling.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hutter and Asahara, as in view of Mori (US 2011/0172325). 
Hutter and Asahara disclose the limitations of claims 19 as detailed above except for the preparing of the joint.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hutter and Asahara such that the repair joint is prepared by applying a dehumidifier coating as taught by the Mori above as such reduces fouling.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter and Asahara, as applied to claims 1 and 13 above, and further in view of Marwick (US 5425824).
Hutter and Asahara do not disclose the preformed functional body defines a material that undergoes a color change to indicate a state of cure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hutter and Asahara such that the preformed functional body defines a material that undergoes a color change to indicate a state of cure as taught by Marwick (abstract) such enables a visible determination of the point of cure of the adhesive (abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hutter, Asahara and Mori, as applied to claim 19 above, and further in view of Marwick (US 5425824).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hutter, Asahara and Mori such that the preformed functional body defines a material that undergoes a color change to indicate a state of cure as taught by Marwick (abstract) such enables a visible determination of the point of cure of the adhesive (abstract).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter and Asahara, as applied to claims 1 and 13 above, and further in view of Zook et al (US 2016/0069378).
Hutter and Asahara do not disclose curing by UV light. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hutter and Asahara such that preformed functional body is cured by UV light as taught by Zook (para 22) as such is a well-known means for curing and enables rapid curing.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but are not persuasive. The examiner detailed above why Hutter discloses the limitations added to the independent claims.  While a portion of the material 30 does indeed contact the outer surface of the substrate as asserted by applicant, the portion of 30 together with 34 that forms the preformed body covering the fastener conforms to the fastener because ribs 42 of the preformed body contact the fastener (para 27, fig 6).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748